COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      In the Interest of D. J. W., a child

Appellate case number:    01-19-00072-CV

Trial court case number: 2016-03523J-A

Trial court:              314th District Court of Harris County

        This is an accelerated appeal. The reporter’s record was originally due on February 4, 2019.
No reporter’s record has been filed. Court reporter Cara Massey filed a notice that she was not the
reporter on this case and that Julia M. Rangel and Shannon Simmons were the reporters. Court
reporter Julia M. Rangel filed a notice that she had no transcripts for this case. Court reporter
Shannon Simmons filed a notice that she had records for 2016-03523J, but not 2016-03523J-A.
The clerk’s record contains documents with both trial court numbers 2016-03523J and 2016-
03523J-A.
        The Court is unable to determine whether there is a reporter’s record for this appeal.
Appellant filed a docketing statement in which appointed counsel states that there is a reporter’s
record, but that it has not been requested.
        Accordingly, the Court orders appellant’s counsel, Valerie Lee Brock, to file a response
within 5 days of the date of this order, advising the Court whether she intends to request a
reporter’s record, which court reporter or court reporters are responsible for filing the reporter’s
record, and whether any reporter’s record in 2016-093532J is relevant to this appeal.
       It is so ORDERED.

Judge’s signature: ___/s/ Justice Peter Kelly____________________
                    Acting individually  Acting for the Court


Date: __February 28, 2019___